Citation Nr: 0835037	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-07 894	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision by the RO in 
Cleveland, Ohio.  After the decision was entered, the case 
was transferred to the jurisdiction of the RO in Baltimore, 
Maryland.  In October 2005, the Board remanded the case for 
additional development.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The veteran has a right ear hearing disability that is at 
least as likely as not attributable to service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, right ear 
hearing loss was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks to establish service connection for hearing 
loss in his right ear.  He believes that his current 
difficulties can be attributed to otitis media and/or 
exposure to noise during service.

Under the law, service connection is ordinarily warranted 
where the evidence of record establishes that a particular 
injury or disease resulting in disability was incurred in the 
line of duty in the active military service or, if pre-
existing such service, was aggravated thereby.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).

In the present case, the Board finds that the evidence 
supports the veteran's claim.  It is clear that the veteran 
has a current hearing "disability" of the right ear 
inasmuch as the record contains, among other things, a May 
2008 VA examination report which shows that he has a right 
ear speech recognition score less than 94 percent.  See 
38 C.F.R. § 3.385 (2007) (indicating that, for VA purposes, 
impaired hearing is considered to be a "disability" if the 
auditory threshold at 500, 1000, 2000, 3000, and/or 4000 
Hertz is 40 decibels or greater; or if the auditory 
thresholds for at least three of those frequencies is 
26 decibels or greater; or if speech recognition scores using 
the Maryland CNC test are less than 94 percent).  He has 
offered sworn, unrebutted testimony to the effect that he had 
noise exposure during service, to include in his work as a 
tabulating machine operator (his service discharge documents 
confirm that his military occupational specialty was "TAB 
MACH OPR 400"), and the VA examiner who conducted the May 
2008 examination has opined, after a thorough review of the 
claims file, that "[i]t is at least as likely as not that 
the veteran's hearing loss in the right ear is caused by 
military service."  That opinion is uncontradicted.  Service 
connection for right ear hearing loss is granted on the basis 
of reasonable doubt.  38 C.F.R. § 3.102 (2007).

Because the Board is granting the veteran's claim, there is 
no need to engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


